 Case 1:19-cv-02187-KAM-LB Document 1 Filed 04/15/19 Page 1 of 23 PageID #: 1

                                                                    Id) 1©[10 WH
                  IN THE UNITED STATES DISTRICT COl                i       APR 15 2019     UJ
                                                                    PRO SE OFFICE
                     COURT FILE NO.; CV -




                                                 fy1Q-^187
Cheryle Williams, a natural woman\
                                                        VERIFIED CLAIM

                  Plaintiff,
V.
                                                    MAtSUMOTO, J.
                                                          BLOOM, MJ.
OCWEN LOAN SERVICING,LLC.;
                                                    JURY TRIAL DEMANDED
                 Defendants.




     The Plaintiff hereby files its verified claim for damages pursuant to Federal Rules
of Civil Procedure §15,against the Defendants"OCWEN LOAN SERVICING,
LLC;



                                    INTRODUCTION

           This action is brought by the Plaintiff arises out of Defendants illegal and
        improper conduct while engaging in a debt collection activity defined in 15
        U.S.C. §1692.


     1. Plaintiff is a"Consumer" as defined in 15 U.S.C.§1692(a)(3).
     2. Defendants are "Debt Collectors" as defmed in 15 U.S.C. §1692(a)(6).



                                                                                1 IPage
                               VERIFIED CLAIM FOR DAMAGES
Case 1:19-cv-02187-KAM-LB Document 1 Filed 04/15/19 Page 2 of 23 PageID #: 2




 3. Defendants are attempting to collect on an alleged "Debt" as defined in 15
    U.S.C. §1692(a)(5).


 4. At all times relevant to this action defendant acquired whatever data it has in
    its possession from a third party and used such data in an abusive conduct and
    behavior towards the Consumer.



 5. Plaintiff has exhausted all of its administrative remedies explicitly written in
    theFDCPA.



 6. Plaintiffs action before this court is to recover actual damages, cost, fees, and
    expenses incurred by plaintiff prior to and during the pendency ofthis action.


 7. Plaintifffurther seeksjudgment from the court that the defendant cease any
    debt collection in compliance with plaintiffs injunctive relief 1692(c)(c ), and
     1692(b)(a).



                            JURISDICTION AND VENUE



 8. The US District Court EASTERN DISTRICT OF NEW YORK has

    jurisdiction pursuant to 15 U.S.C. §1692 et. al. Venue is proper as the
     defendants conduct business within the State ofNew York.




                                                                              2|Page
                        VERIFIED CLAIM FOR DAMAGES
Case 1:19-cv-02187-KAM-LB Document 1 Filed 04/15/19 Page 3 of 23 PageID #: 3




                                    THE PARTIES



 9. Plaintiff"Cheryle Williams"(hereinafter "Plaintiff) is now and at all times
    relevant to this action, resides in the State of New York. Plaintiff is a
    "Consumer" as that term is defined within 15 USC§1692(a)(3).


  10. Defendant"OCWEN LOAN SERVICING,LLC (hereinafter"OCWEN")
     is a non-bank servicer with a principal place of business at 1601
     Worthington Road, Suite 100, West Palm Beach,FL 33409. Defendant
    "OCWEN"is a "Debt Collector" as defined by 15 USC§1692a(6).



                          SWORN FACTUAL CLAIMS



  11. Defendant alleges plaintiff executed a consumer transaction with Option One
                                        th
     Mortgage Corporation February 7 ,2005.


  12. Defendants thru an assignment to Deutsche Bank National Trust Company,as
     Trustee for Carrington Mortgage Loan Trust, Series 2005-OPT2, Asset
     Backed Pass-Through Certificates attempted to collect on the fi*audulent debt
     after default.(See Exhibit"A")


  13. Defendants filed an action in the Commonwealth of Massachusetts Land
     Court. Deutsche Bank National Trust Company,as Trustee for Carrington
     Mortgage Loan Trust, Series 2005-OPT2, Asset Backed Pass-Through
     Certificates in an attempt to foreclose on Plaintiffs property located at 124
     Skiff Avenue Unit G-11, Vineyard Haven, Massachusetts 02568.

                                                                             3IPa ge
                         VERIFIED CLAIM FOR DAMAGES
Case 1:19-cv-02187-KAM-LB Document 1 Filed 04/15/19 Page 4 of 23 PageID #: 4




  14.On August 17,2018,Plaintiff dispatched a Notice ofDispute pursuant to
    §1692g(l)(2).(see,"Exhibit B")and on February 6^ 2019(see,"Exhibit C").
    The notices requires defendants OCWEN LOAN SERVICING,LLC"to
     validate the alleged debt, and obtain verification from the creditor.
     Consequently,the Plaintiff has received no such validation or verification of
     plaintiffs alleged debt.


  15. Defendants"OCWEN LOAN SERVICING,LLC" have a duty and obligation
     to comply with the FDCPA and unto the Consumer for any disclosures
     required by the act. Defendant has not only failed to provide validation of
     their alleged debt,they have also provided conflicting information regarding
     the alleged debt they claim is owed.


  16. The notice orders defendants to cease all collection activities upon failure to
     obtain validation and verification ofthe alleged debt.


  17.The account for which they defendants are attempting to collect is a new
     account that they've created without the consent ofthe consumer. That they
     indeed created fi-aud in the factum by not revealing the origin ofthe credits
     being lent, nor revealing the full matrix ofthe origination ofthe funds being
     credited and the requirement for repayment. The defendants, who chose to
     ignore each oftheir requests for validation ofthe origination ofthe loan, and
     the matrix associated thereto-,the creditor when making the loan, violated
     Regulation Z ofthe Federal Truth in Lending Act- 15 USC §1601 and the Fair
     Debt Collections Practices Act 15 USC §1692; "intentionally created fi-aud in



                                                                              4 IP a ge
                         VERIFIED CLAIM FOR DAMAGES
Case 1:19-cv-02187-KAM-LB Document 1 Filed 04/15/19 Page 5 of 23 PageID #: 5




     the factum" and withheld from plaintiff... "vital information concerning said
     debt and all ofthe matrix involved in the making ofthe loan.


  18. Even if defendant had a legitimate debt it would be in violation of
     1692(e(d)a)(i).


  19. Pursuant to 1692k plaintiff gave defendant the opportunity to settle the matter
     privately.


  20. Defendant has tacitly agreed through there violative conduct and/or through
     silence.



  21.Consumer/Plaintiff seeks the courts administrative powers to conduct a
     limited judicial review of plaintiffs' enforcement of its private right ofaction
     provided within the FDCPA.



  22. Plaintiffseeks the courts ratification ofits claims.




                                                                            SlPage
                          VERIFIED CLAIM FOR DAMAGES
 Case 1:19-cv-02187-KAM-LB Document 1 Filed 04/15/19 Page 6 of 23 PageID #: 6




                   DEMAND FOR RELIF OF VERIFIED CLAIMS



   WHEREFORE,the Consumer and Plaintiff request this Court to certify her
claims for actual damages and all additional damages it deems appropriate.




      DEMAND FOR JURY TRIAL

      Pursuant to Federal Rule of Civil Procedure 38,Plaintiff demands a trial by
      jury as to all issues so triable.




      Dated: April 16", 2019
              New York



                                               Respectfully Submitted,



                                                Cheryle Willies,Piaintiff

                                                "^foo
                                                cin-l5 H- 012.0
                                                 cwdecai-ur^                  com
                                                                         6 IP a ge
                           VERIFIED CLAIM FOR DAMAGES
 Case 1:19-cv-02187-KAM-LB Document 1 Filed 04/15/19 Page 7 of 23 PageID #: 7




     VERIFICATION OF CLAIM AND CERTIFICATION BY PLAINTIFF


STATE OF
                                        )ss
COUNTY OF                               )

Cheryle Williams, having first been duly sworn and upon oath, deposes and says as
follows:



1.     I am the Plaintiff in this civil proceeding.
2.     I have read the above-entitled civil action and I believe that all ofthe facts
and exhibits obtained from the defendant herein are true.

3.     I believe these Claims are well grounded in facts and warranted by existing
law or by a good faith argument for the extension, modification, or reversal of
existing law.
4.     I believe this civil Claim is not interposed for any improper purpose, such as
to harass any Defendant(s), cause unnecessary delay to any Defendant(s), or create
a needless increase in the cost of litigation to any Defendant(s), named...
5.     I have filed this Claim for relief in good faith and solely for the purposes set
forth in it.

                         I declare under penalty of perjury that the foregoing is true
and accurate to the best of my knowledge,information and belief.



                                                  Cheryle Williams,^Plaintiff'




                                                                              7 IP a ge
                           VERIFIED CLAIM FOR DAMAGES
 Case 1:19-cv-02187-KAM-LB Document 1 Filed 04/15/19 Page 8 of 23 PageID #: 8




                         CERTIFICATE OF SERVICE


I certify that a copy ofthis Verified Claim will be served upon defendant(s) parties
listed below in compliance with FRCP Rule 4;

OCWEN LOAN SERVICING,LLC
1601 Worthington Road, Suite 100
West Palm Beach,FL 33409




                                                                            8|Page
                          VERIFIED CLAIM FOR DAMAGES
Case 1:19-cv-02187-KAM-LB Document 1 Filed 04/15/19 Page 9 of 23 PageID #: 9




                             EXHIBIT A
Case 1:19-cv-02187-KAM-LB Document 1 Filed 04/15/19 Page 10 of 23 PageID #: 10
                                                        Bk:01243 Pg:114




                                                                            Bk: 1243 Pg:114 Ooo:ASM
                                                                            Page: 1 of 2 04/13/2011 02:40 PM




                             ASSIGNMENT OF MORTGAGE


     KNOW ALL MEN BY THESE PRESENTS,tiiat Sand Canyon CorporaliOD ifk/a Option One
     Mortgage Corporation,           isorgamzed and existing wider the laws ofUnited States of
     America



     FOR GOOD AND VALUABLE CONSIDERATION RECEIVED,hereby grants, assigns and
     transfers to


m

8    Dentsche Bank National Trust Company,as Trustee for Carrington Mortgage Loan Trust,
     Series 2005-OPT2,Asset Backed Pass-Through Certificates,Swies 2005-OPT2,c/o
     American Home Mortgage Servicing,Inc.located at 1S25 South Beltline Rotti,Coppell,TX
     75019



%    Ail ofthe right,title,and interest that As^gnor has as conent holder offee following Mortgage:
     Mortgage Date:                February 7,2005

     Original Mortgagee:           Option One Mortgage Corporation

I    Original Mor^agois:           Dolores Williams and Cfeeryle Williams

     Recorded:                     wife fee Dukes County R^stry ofDeeds

                                   Book: 1030     Page: 179

     Property Address:             124 SkiffAvenue,Unit G-11,Vineyard Haven,MA 02557;




     IN WITNESS WHEREOF,Sand Canyon Corporation fik/a Option One Mortgage Cwpozation
     has caused theseinesents to be rigned by its duly autluuized officer audits corporate seal to be
     hereunto affixed,feis i davof                            .2010




     96281S-WiUiams

    c 9^^


                                                                                                               /
Case 1:19-cv-02187-KAM-LB Document 1 Filed 04/15/19 Page 11 of 23 PageID #: 11
                                                         Bk:01243 Pg:116




                                                Sand Canyon Coiporation £fk/a
   IN THE PRESENCE OF;                          Option One Mortgage Coiporation




                                                Nssto:     AsidxtwfimisaAetga
                                                 Htle;      ViecfnMent




                                     STATE OF            Florida
                                      County of            Diniat

    Qn3e£tfmbiif             befweme. LVBiC^ V^SltiQ^                           personaUyappeared
                                                             personally known to me(or proved to me
    on
    widiin instn"'»e^ and admowledged to me that he/dmZ&ey executed die same in his/hei/tfa^
    fflrtboyjTOH d^iacityOes),and that by hisdiei/their signature(s)on the instniment the person(s),or
    the esdty upon behalfofvt^dh the personCs)^ted,executed the instrument
    WITNESS my hand and ofScial seal.
                                                                             tUBICAV.StMON
                                                             h             MYCOMMtSSION#00661967
                                                                             EXP{Pe8A(KB11.2011
                                                             «<CT)S>4183       WfltttU<oei<>8tw(BttCPcn

    du^ f/w                                                       NOTARY PUBUC SEAL
    NOTARY PUBLIC SIGNATURE




                                                          AOaflrt




    96J813-WtUiaii»
Case 1:19-cv-02187-KAM-LB Document 1 Filed 04/15/19 Page 12 of 23 PageID #: 12




                              EXHIBIT B
Case 1:19-cv-02187-KAM-LB Document 1 Filed 04/15/19 Page 13 of 23 PageID #: 13




                                      QFFKXOFl^EXBOJntiX
                                         GHDSOlfi-EUSEcWnJUAItlS




  August17,2018                                                    Certified Mail:701724000(X)095515808

  Ocwen Loan Servicing, LLC
  1661 Worthington Road,Suite 100
  WestPaim Beach, Florida 33409


                        Notice cfDefaultand Demand to Cease and Desist Collection Activities
                                       Prior to ProofofClaim ofPurported Debt

           Re:Loan Number 71423006575

           Dear Loan Servicing;

           As you have chosen not to respond to my requestfor valid proof of claim. The Executrix has
           become suspicious of your activities and the validity of the agreement This constitutes timely
           written notice that the Executrix now disputes the entire amount ofthe alleged loan and declines
           to pay the purported debt which unless 1 hearfrom you,

           i win discharge and cancelin it's entirety, without dishonor,on the grounds ofbreach ofcontract,
          false representation andfraud in the inducement

           Failure to answer my previous correspondence tells me that you acknowledge that the Borrower
          funded the alleged loan and the loan agreement was stolen andforged, thus ending any claim
           you have against her.

           If you have evidence to validate that your claim does not constitutefraudulent misrepresentation
           and that the Borrower owes this alleged debt, tills is a demand that, within seven (7)days, you
           provide such ProofofQalm and supporting evidence to substantiate your claim. Until your claim
           is validated, you have no authority to instigate any collection activities.

           This is Actual Notice that absent the Proof of Calm within seven (7) days, you are prohibited
          from contacting the Borrower/ Executrix, at her home or at work. Each and every attempted
           contact, win constitute harassment and defamation ofcharacter and will subject your institution
           and any agents in his/her private capacities who take part in such harassment and defamation,
           to a liabilityfor statutory damages of up to $1000.00, and possibly a further liabilityfor legal
           fees to be paid to any counsel which she may retain.

           Absentsuch ProofofClaim you are prohibitedfrom fiiing an order ofnotice.



   C/o 297 Dccatur Street                                                                    Ofllce (917)7544)720
   BrooMyn, New York near 111233]                                                        Facsimile (888)7844)617
Case 1:19-cv-02187-KAM-LB Document 1 Filed 04/15/19 Page 14 of 23 PageID #: 14




  AFFIOAVfT


  The undersigned affiant being duly sworn on oath, deposes and says:

  That he/she, as an officer of Ocwen Loan Servicing having held said note, has the authority to execute
  this affidavit on behalfofthe company and to bind thesame to It's provisions.

  The loan agreement had thefollowing terms:

  1. Option One Mortgage Corporation/Deutsche Bank National Trust Campany as Trusteefor Carrington
  Mortgage Loan Trust, Series 2005-OPT2, Asset Backed Pass-Through Certificates Seiyes 2005-OPU
  follows6AAP(Generally Accepted Accounting Principles).

  2. The Intent ofthe loan agreement was that the party whofunded the loan, per bookkeeping entries. Is
  to be repaid the money loaned.

  3. According to the bookkeeping entries. Option One Mortgage Corporation used their money as
  adequate conslderarian to purchase the promissory note ofDolores Williams.

  4. The promissory note was not used as value to give value to a check orsimilar instrument or account.
  5.1 affirm thatI understood the terms and conditions ofthe loan agreement

  Signed under penalty ofperjury.
  Signature ofOfficer
  (full name)



  Swam to and subscribed before me this day of
  My commission expires
Case 1:19-cv-02187-KAM-LB Document 1 Filed 04/15/19 Page 15 of 23 PageID #: 15




       Verification requires confirmation of correctness, truth or authenticity by affidavit, oath or
       deposition.

       In accounting, it is the process of substantiating entries in books of account (Blacks Law
       Dictionary, 6th Edition}. This verification should include signing the enclosed Affidavit verifying
       the terms and conditions ofthe alleged loan and answers to questions provided.
       You should be aware that sending unsubstantiated demands for payment through the United
       States Postal Service might constitute mailfraud underfederal and state law. You may wish to
        consult with a competent legal advisor before your next communication with me.
        Your failure to respond on-point within 7 days to satisfy this request will be construed as your
        absolute waiver of any and all claims against the Borrower, and your tacit agreement to
        compensate the Borrowerfor costs including any council he may seek.
        For and on behalf ofDOLORES WILLIAMS




                                                             Without Prejudice


                                                             All Rights Reserved, With^   tRecou
                                                             Office ofExecutrix
Case 1:19-cv-02187-KAM-LB Document 1 Filed 04/15/19 Page 16 of 23 PageID #: 16




                              EXHIBIT C
   Case 1:19-cv-02187-KAM-LB Document 1 Filed 04/15/19 Page 17 of 23 PageID #: 17

                                                                                    0! pi TOT
                                     COMMERCIAL AFFmAVrr



Cheiyle Williams
c/o non- Domestic
297 Decatur Street
Brooklyn,New York [near 11233]

Ocwen Loan Servicing, LLC
Mr. Glen A. Messina, CEO
1616 Wortfaington Road, Ste 100
West Palm Beach,FL 33409

RE:Account No. 7142306575/Case No.21431420

Dear Mr. Glen A. Messina

I am sending this letter in an attempt to clarity what heretofore was an unknown concern. Several
recent foreclosure cases in the State of Ohio ^ve brought to my attention certain irregularities and
possible contractual issues, including without limitation,those covered in TITLE 15 CHAPTER 41
SUBCHAPTER V § 1692, A.R.S. 471-3101 through 3-4504, et al, concerning my alleged debt and/or
obligation to you. This letter is my attempt to resolve these issues in a manner that is fair and equitable
to all parties, yet privately.

Be it known:I do not want to be a party to a fraudulent and/or unlawful contract;

This offer is not a waiver ofpresentment This is an offer ofcompromise and, as such,the offerer shall
be protected under Federal Rules ofEvidence Rule 408.Acceptance ofthis offer by Ocwen Loan
Servicing,LLC,would require an agreement by both parties to the stipulation ofA.R.S.§ 47-3604 and
must include of waiver ofrights by Ocwen Loan Servicing,LLC,to appeal. I, Cheryle \^^ams,due
hereby offer,in the interest ofjustice;

A) The opportunity for Ocwen Loan Servicing,LLC,to make me whole on all costs incurred by me,
ab initio, from the date ofinception ofthe original contract to the present,for what may be a fraudulent
and unlawful transaction on the part ofOcwen Loan Servicing, LLC.In return, I, Cheryle Williams,
would agree to relinquish all ri^ts to the property in question. For clarity sake,I, Cheryle Williams,
will agree to "walk away totally and completely" from the discussed property,if and only if, Ocwen
Loan Servicing, LLC,reimburses me tot^y and completely for all ofthe cost ofsaid property,
including, without limitations, monthly payments, down payments,taxes, upgrades, etc. from the
original date ofthe original purchase by me ofthe aforementioned property;

B)The opportunity for Ocwen Loan Servicing,LLC,to Discharge the contract,since the only
fimidulent acts committed were by Ocwen Loan Servicing,LLC.Afiirrnmg such negotiation would
require Ocwen Loan Servicing,LLC,to consider the said contract"paid in full" and immediately
release any and all encumbrances on said property to me and deliver to me the deed post haste;

      See: A.R.S. § 47-3604. Discharge bv cancellation or renunciation
    Case 1:19-cv-02187-KAM-LB Document 1 Filed 04/15/19 Page 18 of 23 PageID #: 18


A. A person entitled to enforce an instrument, with or without consideration, may
    discharge the obligation ofa party to pay the instrument:
         1. By an intentional voluntary act, such as surrender ofthe instrument to the
            party, destruction, mutilation or cancellation ofthe instrument,cancellation or
            striking out ofthe paiiy's signature or the addition ofwords to the instrument
           indicating discharge; or
        2,By agreeing not to sue or otherwise renouncing rights against the party by a
           signed writing.

                                  STATEMENT OF FACTS



D Holder in dne course:

I bring to your attention a plethora ofcases,41 in the last month,and the original case 40 years
previous, establishing the validity of my concerns:
A)Cases:
   i)A US Federal Judge,C.A.Boyko in Federal District Court in Cleveland Ohio ruled to dismiss a
claim by Deutsche Bank National Trust Company.DB's US subsidi^ was seeking to take possession
of 14 homes from Cleveland residents living in them,in order to claim the assets.
    ii) UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF OHIO
 WESTERN DIVISION AT DAYTON IN RE FORECLOSURE CASES CASE NO.3:07CV043
To satisfy Article Hi's standing requirements,a plaintiff must show:(1)it has si^ered an
injury in fact that is concrete and particularized and actual or imminent,not conjectural or
hypothetical;(2)the injury is fairly traceable to the challenged action ofthe defendant; and p)it is
likely, as opposed to merely speculative,that the injury will be redressed by a favorable decision.
Loren,2007 WL 2726704 at 7. To show standing,then,in a foreclosure action,the plaintiff must show
that it is the holder ofthe note and the mortgage at the time the complaint was filed (*1). The
 foreclosure plaintiff must also show,at the time the foreclosure action is fiJied, that the holder ofthe
 note and mortgage is harmed (*2)....

'(*1)I do not believe Ocwen Loan Servicing,LLC,can show it is the holder ofthe note
       and the mortgage at the time the complaint was filed. I also believe Ocwen Loan Servicing,LLC
 may attempt to commit finud upon the court in an attempt to persuade the court that Ocwen Loan
 Servicing,LLC,is the holder ofthe note.

  (*2)Ocwen Loan Servicing, LLC,was not and is not harmed by the lack ofpayment and/or canceling
 ofsaid note. Ocwen Loan Servicing,LLC,did not risk any assets, money and/or the like and thusly
 was not be harmed. Ocwen Loan Servicing, LLC,will be nothing more than an accomplice to a RICO
 Act violation by asserting any contention that they will suffer any losses or be harmed in any way.
 Ocwen Loan Servicing,LLC,is simply currently cooperating with the FEDERAL RESERVE'S plan as
 developed by J.P.Morgan;
          "... Debts must be collected and loans and mortgages foreclosed as soon
          as possible. When,through a process oflaw,the common people have
          lost their homes,they will be more tractable and more easily governed
          by the strong arm ofthe law applied by the central power ofleading
          financiers. People without homes will not quarrel with their leaders. This
      Case 1:19-cv-02187-KAM-LB Document 1 Filed 04/15/19 Page 19 of 23 PageID #: 19


          is weli known among our principle men now engaged in forming an
          imperialism ofcapitalism to govern the world. By dividing the people we
          can get them to expend their energies in fighting over questions ofno
          importance to us except as teachers ofthe common herd."
      iii) First National Bank ofMontgomery vs Jerome Daly,IN THE JUSTICE COURT STATE OF
MINNESOTA COUNTY OF SCOTT TOWNSHIP OF CREDIT RIVER,JUSTICE MARTIN V.
MAHONEY December 7,1968;
B)Thusly,I do not believe that Ocwen Loan Servicing, LLC,is the Holder in Due Course ofthe actual
note: Absent the original note, Ocwen Loan Servicing,LLC,cannot be the Holder in Due Course for
said note. Accordingly,Ocwen Loan Servicing, LLC,cannot lawfully and/or legally foreclose on said
property.
           Ocwen Loan Servicing,LLC,HAS NO FORECLOSUSE RIGHTS
            ON SAID POPERTY IN THE STATE OF MASSACHUSETTS.

Sftft; ARS 47-,^3Q2. Holder in due course
A.Subject to subsection C ofthis section and section 47-3106,subsection D,"holder in due course
means the holder ofan instrument if:
1. The instrument when issued or negotiated to the holder does not bear such apparent evidence of
forgery or alteration or is not otherwise so irregular or incomplete as to call into question its
au&enticity; and
 2. The holder took the instrument:
(a)For value;
(b)In good faith;
(c)\\Tthout notice that the instrument is overdue or has been dishonored or that there is an uncured
de&ult with respect to payment ofanother instrument issued as part ofthe same
series;
(d)Without notice that the instrument contains an unauthorized signature or has been
altered;
(e)Without notice ofany claim to the instrument described in section 47-3306; and
(Q Without notice that any party has a defense or claim in recoupment described in section 47-3305,
subsectionA.
B.Notice ofdischarge ofa party, other than discharge in an insolvency proceeding,is not notice ofa
defense under subsection A ofthis section, but discharge is effective against a person who became a
holder in due course with notice ofthe discharge. Public filing or recording ofa document does not of
itselfconstitute notice ofa defense,claim in recoupment or claim to the
instrument
C.Except to the extent a transferor or predecessor in interest has rights as a holder in due course,a
person does not acquire rights ofa holder in due course ofan instrument taken:
1.By legal process or by purchase in an execution, bankruptcy or creditor's sale or similar
proceeding;
2. By purchase as part of a bulk transaction not in ordinary course ofbusiness ofthe transferor;
 or

 3.As the successor in interest to an estate or other organization.

 C)Thusly,I do not believe that the note Ocwen Loan Servicing,LLC,may or may not ^ve is a valid
 negotiable instrument due to the requirement in Colorado that in order for a negotiable instrument held
 by a Holder in Due Course to be valid said note MUST be for a sum certain. Such requirement,by
                                                       3
   Case 1:19-cv-02187-KAM-LB Document 1 Filed 04/15/19 Page 20 of 23 PageID #: 20


Hftfinitiniij precludes any and all notes containing variable interest rate clauses. Even ifa note is
considered valid, and the Holder has the original note, said Holder shall only be considered in State a
Holder for value and can NOT be a Holder in Due Course. Rights ofthe latter are sufficiently different
ffom rights ofthe former,and by sustaining any different beliefany licensed attorney misrepresenting
the former as the latter, and/or vice versa, would be committing such act willfiilly.

D)Thusly,I do believe that through some series ofsecret and malicious transactions Ocwen Loan
Servicing,LLC,has transferred the note,and thusly all rights to collect on said note. Absent the
original note's presentation to the court, my belief would lead to a favorable conclusion by the court
that would allow for a directed verdict and summaryjudgment in my favor.



m Ranks can not lend credit;


Bank transactions require a legal object and purpose.In this instant matter, Ocwen Loan Servicing,
LLC,may have committed the following illegal acts,fi^udulent representation offacts,lending of
o'edit       ofmoney(which is illegal in and ofitself and leads to ffaudulent consideratioiL I cite for
your review the following cases;

See:"In the federal courts, it is well established that a national bank has no power to lend its credit to
annfher by becoming surety,endorser, or guarantor for him.'" Farmers and Miners Bank v. Bluefield
Nat1 Bank, 11 F 2d 83,271 U.S.669.

See:"A national bank has no power to lend its credit to any person or corporation... Bowen v.
Needles Nat Bank,94 F 925 36 CCA 553,certiorari denied in 20 S.a 1024,176 US 682,44 LED 637.

See:"The doctrine ofultra vires is a most powerful weapon to keep private corporations within their
legitimate spheres and to punish them for violations oftheir corporate charters,and it probably is not
invoked too often...Zinc Carbonate Co. v. First National Bank, 103 Wis 125,79 NW 229. American
Ejqjress Co. v. Citizens State Bank, 194 NW 430.

See:"A bank may not lend its credit to another even though such a transaction turns out to have been of
benefit to the bank,and in support ofthis a list ofcases might be cited, which-would look like a catalog
ofships."[Emphasis added]Norton Grocery Co. v. Peoples Nat Bank, 144 SE 505.151 Va 195.

See:"Neither, as included in its powers not incidental to them,is it a part ofa bank's business to lend
its credit. Ifa bank could lend its credit as well as its money,it might,ifit received compensation and
was careful to put its name only to solid paper, make a great deal more than any lawfiil interest on its
money would amount to.Ifnot careful,the power would be the mother ofpanics,...Indeed,lending
credit is the exact opposite oflending money, which is the real business ofa bank,for while the latter
creates a liability in favor ofthe bank,the former gives rise to a liability ofthe bank to another. Morse,
Banks and Banking 5th Ed.Sec 65; Magee,Banks and Banking,3rd Ed. Sec 248." American Express
Co. V. Citizens State Bank, 194 NW 429.

See: "It is not within those statutory powers for a national bank,even though solvent,to lend its credit
to another in any ofthe various ways in which that might be done." Federal Intermediate Credit Bank v.
L'Herrison,33 F 2d 841,842(1929).
   Case 1:19-cv-02187-KAM-LB Document 1 Filed 04/15/19 Page 21 of 23 PageID #: 21



See:"There is no doubt but what the law is that a national bank cannot lend its credit or become an
accommodation endorser." National Bank ofCommerce v. Atkinson,55 E 471.

See:"A bank can lend its money,but not its credit." First Nat'l Bank ofTallapoosa v. Monroe. 135 Ga
614,69 SB 1124,32 LRA(NS)550.
See:"... the bank is allowed to hold money upon personal security; but it must be money that it loans,
not its credit." Seligman v. Charlottesville Nat. Bank,3 Hughes 647,Fed Case No.12,642,1039.

See:"Any false representation ofmaterial facts made with knowledge offalsity and with intent that it
shall be acted on by another in entering into contract, and which is so acted upon,constitutes 'fiaud,'
and entitles party deceived to avoid contract or recover damages." Bamsdall Refining Com. v. Bimam
Wood Oil Co..92 F 26 817.

See:"Any conduct enable of being tumed into a statement offact is rq)resentation. There is no
distinction between misrepresentations effected by words and misrepresentations effected by other
acts." Leonard v. Springer 197 m 532.64 NE 301.

See: *'If any part ofthe consideration for a promise be illegal, or ifthere are several considerations for
an unseverable promise one of which is illegal,the promise, whether written or oral, is wholly void, as
it is impossible to say viiat part or which one ofthe considerations induced the promise." Menominee
River Co. v. Augustus Spies L & C Co., 147 Wis 559.572; 132 NW1122.

See: The contract is void ifit is only in part connected with the illegal transaction and the promise
single or entire." Guardian Agency v. Guardian Mut. Savings Bank,227 Wis 550,279 NW 83.

See: Tt is not necessary for rescission ofa contract that the party making the misrepresentation should
have known that it was false, but recovery is allowed even thou^ misrepresentation is innocently
made,because it would be unjust to allow one who made false representations, even innocently,to
retain the fruits ofa bargain induced by such representations." ^\^pp v. Iverson,43 Wis 2d 166.


IIP Laws of Contracts;

Ifthe documents fail to provide all ofthe necessary elements ofa contract then the contract was never
legally executed and is void ab initio and no debt is owed.

See law ofcontracts and Statute ofFrauds;

A)Law ofcontracts; In common iaw.there are three key elements to the creation ofa contract These
are offer and acceptance, consideration, and an intention to create legal relations. In civil law systems
the concept ofconsideration is not central. In addition,for some contracts formalities must be complied
with under what is sometimes called a statute of frauds.

B)Statute ofFrauds;A type ofstate law, modeled after an old English law that requires certain types of
contracts to be in writing. Every state has some type ofstatute offiauds;the law's purpose is to
prevent the possibility ofa nonexistent agreement between two parties being "proved" by oeriurv or
   Case 1:19-cv-02187-KAM-LB Document 1 Filed 04/15/19 Page 22 of 23 PageID #: 22


fraud.This objective is accomplished by prescribing that particular contracts not be enforced unless a
written note or memorandum ofagreement exists that is signed by the persons bound by the contract's
terms or their authorized representatives. Ifone party can establish that the other party has failed to
perform,the contract is legally unenforceable b^ause it has not satisfied the requirement ofthe statute,
then the first party cannot be liable for its breach.



TV)Agreement to stop payments;

Ocwen Loan Servicing, LLC,has 30 days to respond to me as to which offer they decide to choose.If
Ocwen Loan Servicing, LLC,decides to not respond within 30 days,they are hereby agreeing to offer
B)and will delivery to me the deed for the respective property and thusly agree to take no action
against Me and wiU Discharge by cancellation, per A.R.S.§ 47-3604,the respective mortgage. Absence
ofa response by Ocwen Loan Servicing, LLC,Ocwen Loan Servicing, LLC,agrees that their
acquiescence stands as their agreement.
Moreover,Ocwen Loan Servicing, LLC,silence is also a fraud, pursuant to U.S. v. Tweel.550 F.2d
297.299 r5^ Cir. 1977^(silence can only be equated with finud where there is a legal or moral duty to
speak,or \diere an inquiry left unanswered wo^d be intentionally misleading). Notification oflegal
responsibility is "the &st essential ofdue process oflaw." Connally v. General Construction Co.,269
U.S. 385,391.




                                               NOTICES;


                              Notice for the agent is notice for the principal;
                              Notice for the principal is notice for the agent.

This letter shall be considered lawful notice that Ocwen Loan Servicing, LLC,has been lawfully
informed that presenting a copy ofa note is fi:aud upon the court In law,especially in court, only the
actual"wet inked" signature note can be admitted into evidence. If Ocwen Loan Servicing,LLC
attempts to enter into evidence a copy ofsaid note this letter shall be used as prima facie evidence
Ocwen Loan Servicing, LLC,and/or its representatives and/or attorneys are purposely, with malice
aforethought, attempting to perpetrate a fi:aud against Me and the court Ocwen Loan Servicing,LLC,
and/or its representatives and/or attomeys shall be held liable, criminally and/or civilly, for such action.
A copy of my signature is not my signature.


I hereby invoke all ofthe protection guaranteed me under all Titles, Codes, Statutes and/or laws,the
New York Constitution and the Constitution for these united States.
     Case 1:19-cv-02187-KAM-LB Document 1 Filed 04/15/19 Page 23 of 23 PageID #: 23


                          WARNING FOR BENEFIT OF ALL PARTIES

DO NOT ATTEMPT TO OFFER INTO EVIDENCE A COPY OF THE NOTE;
A HOLDER IN DUE COURSE MUST SUPPLY THE ORIGINAL NOTE;
ABSENT THE ORIGINAL NOTE ANY PARTY CLAIMING TO BE THE
HOLDER IN DUE COURSE IS PURPOSELY, WITH MALICE
AFORETHOUGHT, COMMITTING FRAUD UPON THE COURT AS
EVIDENCED BY THIS NOTICE.



I, Cheiyle Williams, hereby and herein reserve the right, and am the only party with said right,to
amend and or make amendments to this document as necessary,in order that the truth may be
ascertained and its proceedingjustly determined.



The Undersigned,I, Cheryle Williams, do herewith declare, state and say that I, Cheryle Williams,
issue rhis with sincere intent in truth,that I, Cheryle Williams,the undersigned am competent by stating
the matters set forth herein,that the contents are true,correct, complete, and certain, admissible as
evidence,reasonable, not misleading,and by My best knowledge,by Me,the undersigned.



New Yoik State Republic
                                                          JURAT
Kings County


On theio day of            .2019,Cheryle Williams,personally qqpeared before me and proved to me on
the basis ofsatisfectoiy evidence to be the person y^osG name is subscribed hereto and acknowledged to me
that he executed the same under asseveration,,and accepts &e &cts thereof^Subscribed and afiOrmed before
me I this day. Witness myhand and sealthis (p day of                2(j|^.

                                                 Notary Signature


My Commission expires on the ^ day of                        20*^
                                                                             LILL!,-\5i BOWMAM
                                                                1     Notary Public - Stols of New York   I
                                                                             NO.01BO497/4/2               ^
                                                                         Qualified in Kings Cour
                                                                    My Commission Expire? ^
